Title: To George Washington from Alexander Hamilton, 12 April 1792
From: Hamilton, Alexander
To: Washington, George



[Philadelphia] 12th April 1792.

The Secretary of the Treasury has the honor to communicate to the President a resolution of the Trustees of the Sinking Fund as of this morning. A particular piece of urgent business prevents personally waiting on the President with it. It is very much to be desired that the resolution may receive the immediate decision of the President. It is upon the same principles with the last.
